IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,
Plaintiff,
v.

Cr. ID. No. 82002234Dl
BRUCE J. CARR,

Defendant.

Submitted: Septernber 26, 2017
Decided: November 27, 2017

Upon Commissioner’s Report and Recornmendation
That Defendant’s Motion for Postconviction Relief
Should Be Surnrnarily Dismissed
ADOPTED
CLDB
This 27th day of November, 2017, the Court has considered the
Commissioner’s Report and Recommendation, Defendant’s Motion for
Postconviction Relief, and the relevant proceedings beloW.
On Septernber ll, 2017, Defendant Bruce J. Carr filed this pro se motion for
postconviction relief. The motion Was referred to a Superior Court Commissioner
in accordance With 10 Del. C. § 512(b) and Superior Court Crirninal Rule 62 for

proposed findings of fact and conclusions of laW. The Commissioner issued the

Report and Recommendation on Septernber 26, 2017. The Commissioner

recommended that Defendant’s Motion for Postconviction Relief be summarily
dismissed. No objections to the Report have been filed.

The Court holds that the Commissioner’s Report and Recommendations dated
September 26, 2017 should be adopted for the reasons set forth therein. The
Commissioner’s findings are not clearly erroneous, are not contrary to laW, and are
not an abuse of discretion.l

THEREFORE, after careful and de novo review of the record in this action,
the Court hereby adopts the Commissioner’s Report and Recommendation in its
entirety. Defendant’s Motion for Postconviction Relief is hereby DENIED.

IT IS SO ORDERED.

 

The ¢%orablA/Iary M. Johnston

 

1 Super. Ct. Crim. R. 62(a)(4)(iv).